Exhibit 10.1

 

EXECUTION VERSION

 

 

SECURITIES PURCHASE AGREEMENT

 

BETWEEN

 

GENERAL MOLY, INC.

 

AND

 

AMER INTERNATIONAL GROUP CO. NORTH AMERICA, LTD.

 

December 9, 2019

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE I ISSUANCE OF OFFERED SECURITIES; CLOSING

2

 

 

1.1

 

Purchase and Sale of Offered Securities; Closing Payment; Extension Fee

2

1.2

 

Arrangement Fee

2

1.3

 

Closing

2

1.4

 

Closing Deliveries

2

 

 

 

 

ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3

 

 

2.1

 

Organization and Standing

3

2.2

 

Capitalization

3

2.3

 

Authorization; Enforceability

4

2.4

 

No Violation; Consent

5

2.5

 

Compliance with Laws

5

2.6

 

SEC Reports; Financial Condition

6

2.7

 

Securities Laws

6

2.8

 

No Litigation

6

2.9

 

Permits

7

2.10

 

Subsidiaries

7

2.11

 

Securities Compliance

7

2.12

 

Environmental Matters

7

2.13

 

Brokers Fees

7

 

 

 

 

ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

8

 

 

3.1

 

Authorization; Enforceability; No Violations

8

3.2

 

Securities Act Representations; Legends

8

3.3

 

Investment Decision by Purchaser

9

3.4

 

Compliance with Laws

9

3.5

 

Consents

9

 

 

 

 

ARTICLE IV REGISTRATION RIGHTS

10

 

 

4.1

 

Shelf Registration

10

4.2

 

Company Obligations

10

4.3

 

Registration Statement Effectiveness; Piggyback Registrations

11

4.4

 

Suspension

12

4.5

 

Current Public Information

13

 

ii

--------------------------------------------------------------------------------



 

ARTICLE V ADDITIONAL AGREEMENTS

13

 

 

5.1

 

Listing Applications

13

5.2

 

Assistance to the Company in Obtaining the Loan

13

5.3

 

Covenants Concerning the Parties

13

5.4

 

Further Assurances

14

5.5

 

Publicity

14

5.6

 

Board Representation

15

5.7

 

Mutual Release

16

5.8

 

Termination of Prior Agreement, Prior Warrant, etc.

17

 

 

 

 

ARTICLE VI MISCELLANEOUS

17

 

 

6.1

 

Notices

17

6.2

 

Entire Agreement

19

6.3

 

Amendments

19

6.4

 

Assignment

19

6.5

 

Benefit

19

6.6

 

Specific Performance

19

6.7

 

Governing Law; Language

19

6.8

 

Waiver of Jury Trial

20

6.9

 

Severability

20

6.10

 

Headings and Captions

20

6.11

 

Certain Terms

20

6.12

 

No Waiver of Rights, Powers and Remedies

21

6.13

 

Fees and Expenses

21

6.14

 

Counterparts

21

6.15

 

Rules of Construction

21

6.16

 

Dispute Resolution

21

 

Schedules

 

 

 

Schedule 1

Certain Definitions

Schedule 2

Dispute Resolution

 

 

Exhibits

 

 

 

Exhibit A

Form of Amended and Restated Common Stock Purchase Warrant

Exhibit B

Molybdenum Supply Agreement Term Sheet

 

iii

--------------------------------------------------------------------------------



 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated December 9, 2019
(the “Effective Date”), is between General Moly, Inc., a Delaware corporation
(the “Company”), on the one hand, and Amer International Group Co. North
America, Ltd., a Delaware corporation (“Purchaser”) and Amer International Group
Co., Ltd., a company registered in the Hong Kong Special Administrative Region
of the People’s Republic of China and an indirect parent company of the
Purchaser owning legally and beneficially 100% of all issued and outstanding
stock of the Purchaser (“Amer Parent”).  Amer Parent is a party to this
Agreement only in respect of Sections 5.7 and 5.8 and ARTICLE VI hereto; Amer
Parent is not otherwise bound by this Agreement.  The Company and Purchaser
shall each be referred to herein as a “Party” and collectively as the “Parties”.
Capitalized terms used in this Agreement but not defined herein shall have the
meanings ascribed to such terms in Schedule 1.

 

RECITALS

 

A.                                    The Company and Amer Parent are parties to
that certain Investment and Securities Purchase Agreement, dated April 17, 2015,
as amended by Amendment No. 1 to Investment and Securities Purchase Agreement
dated November 2, 2015, Amendment No. 2 to Investment and Securities Purchase
Agreement dated August 7, 2017 and Amendment No. 3 to Investment and Securities
Purchase Agreement dated September 30, 2017 (as amended, the “Prior
Agreement”).  The Company and Amer Parent wish to terminate the Prior
Agreement.  The Company and Amer Parent are also parties to that certain
Stockholder Agreement, dated November 24, 2015 (the “Prior Stockholder
Agreement”), whose term expired on November 24, 2019.

 

B.                                    The Company and Amer Parent are parties to
that certain Letter Agreement to Extend Dispute Negotiation Period dated
October 10, 2019, by and between Amer Parent and the Company (the “Extension
Letter”).

 

C.                                    The Company desires to issue and sell to
Purchaser and Purchaser desires to acquire from the Company, on the terms and
subject to the conditions in this Agreement, (1) $4,000,000 of shares (the
“Offered Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) at the Per Share Price; and (2) $300,000 of shares (the
“Extension Shares”) of Common Stock at the Extension Per Share Price.

 

D.                                    The Company issued to Amer Parent certain
warrants pursuant to the Common Stock Purchase Warrant (Warrant AW-1) dated
November 24, 2015, as amended by that certain First Amendment to Warrant dated
April 17, 2017, that certain Second Amendment to Warrant, dated June 16, 2017,
that certain Third Amendment to Warrant, dated July 16, 2017 and that certain
Fourth Amendment to Warrant, dated August 7, 2017, pursuant to the Prior
Agreement (as amended, the “Prior Warrant”).  The Company and Amer Parent wish
to terminate the Prior Warrant.

 

E.                                     The Company desires to issue to the
Purchaser warrants to purchase, at the Per Share Price, 80,000,000 shares of
Common Stock in substantially the form of the Common Stock Purchase Warrant
attached as Exhibit A (the “Restated Warrant” and, together with the Offered
Shares and the Extension Shares, the “Offered Securities”), exercisable pursuant
to the terms of the Restated Warrant.

 

F.                                      The Company and Amer Parent wish to
provide for a mutual release of claims with respect to any claims or potential
claims which may arise out of (i) the Prior Agreement, (ii) the Prior

 

--------------------------------------------------------------------------------



 

Warrant, (iii) the Extension Letter, and the (iv) Prior Stockholder Agreement
(items (i) through (iv) collectively, the “Prior Transaction Documents”).

 

G.                                    The Company has projected that the share
of debt financing that the Company may be required to contribute for the
construction and development of the Mount Hope Project is approximately US$700
Million (the “Project Financing Amount”), and Purchaser has agreed to use its
reasonable best efforts to assist the Company to obtain a loan from one or more
Prime Chinese Banks to the Company to fund, in whole or in part, such Project
Financing Amount (such loan from one or more Prime Chinese Banks including the
related financing costs thereof is hereinafter referred to as the “Loan”).

 

In consideration of the mutual covenants contained in this Agreement, the
Parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

ARTICLE I
ISSUANCE OF OFFERED SECURITIES; CLOSING

 

1.1                               Purchase and Sale of Offered Securities;
Closing Payment; Extension Fee.

 

(a)                                 Offer and Sale.  On the terms and subject to
the conditions of this Agreement and in reliance upon the representations and
warranties contained herein, Purchaser shall purchase from the Company, and the
Company shall issue and sell to Purchaser the Offered Securities.

 

(b)                                 Closing Payment; Extension Fee.  In exchange
for the Company’s issuance and sale of the Offered Securities to Purchaser,
(i) Purchaser shall, on the Closing Date, pay to the Company in cash an amount
equal to $4,000,000 (the “Closing Payment”), representing the purchase price for
the Offered Shares at the Per Share Price, and (ii) the Company shall, on the
Closing Date, credit $300,000 paid by Purchaser to the Company pursuant to the
Extension Letter (the “Extension Fee”) to Purchaser’s account in satisfaction of
the purchase price for the Extension Shares at the Extension Per Share Price.

 

1.2                               Arrangement Fee.  Upon the initial draw of the
Loan, the Company shall deliver or cause to be delivered to Purchaser (or its
Affiliate) by wire transfer of immediately available funds in Dollars, a fee
(the “Arrangement Fee”) equal to seventy-five one-hundredths of one percent
(0.75%) of the Loan or a portion thereof that has been committed by one or more
Prime Chinese Banks with the assistance provided by the Purchaser (or its
Affiliate) pursuant to Section 5.2 hereof.

 

1.3                               Closing.  The completion of the purchase and
sale of the Offered Shares (the “Closing”) shall occur at 12:00 p.m. China
Beijing time at the offices of Bryan Cave Leighton Paisner LLP, Denver,
Colorado, on the Effective Date.  The date of the Closing is referred to herein
as the “Closing Date.”

 

1.4                               Closing Deliveries.

 

(a)                                 Company Deliveries.  At the Closing, the
Company shall deliver or cause to be delivered to Purchaser:

 

(i)                                     a certificate or certificates
representing the Offered Shares and the Extension Shares;

 

(ii)                                  a receipt for the Closing Payment;

 

2

--------------------------------------------------------------------------------



 

(iii)                               a duly executed counterpart of the Restated
Warrant, registered in the name of Purchaser;

 

(iv)                              a copy, certified by the Secretary of the
Company, of the resolutions adopted by the Board with respect to (a) the
appointment of Terry Li as a Class II director of the Company, and
(b) authorizing the execution and delivery of this Agreement and the Restated
Warrant, and in each case, such resolutions shall be in full force and effect
and not revoked; and

 

(v)                                 a good standing certificate (or its
equivalent) for the Company issued by the Secretary of State of the State of
Delaware, dated as of a date within three (3) Business Days prior to the Closing
Date.

 

(b)                                 Purchaser Deliveries.  At the Closing,
Purchaser shall deliver or cause to be delivered to the Company:

 

(i)                                     the Closing Payment by wire transfer of
immediately available funds in Dollars to an account specified by the Company in
writing no less than three (3) Business Days prior to the Closing;

 

(ii)                                  the Prior Warrant, marked “Cancelled,” or
an executed affidavit of lost warrant with respect to the Prior Warrant; and

 

(iii)                               a duly executed counterpart of the Restated
Warrant.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the disclosure schedule (the “Disclosure Schedule”)
delivered by the Company to Purchaser on or prior to the Effective Date, the
Company hereby represents and warrants to Purchaser on the Closing Date as
follows:

 

2.1                               Organization and Standing.  Each of the
Company and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization and has all
requisite power and authority necessary for it to own or lease its properties
and assets and to carry on its business as it is now being conducted (and, to
the extent described therein, as described in the SEC Reports).  Each of the
Company and its Subsidiaries is duly qualified to transact business and is in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or the nature of its businesses makes such qualification
necessary, except where any failure to so qualify or be in good standing would
not have a Material Adverse Effect.  The copies of the Company’s certificate of
incorporation, including amendments, that are listed as exhibits to the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2019
(the “10-Q”) are complete and correct copies thereof. The copy of the Company’s
bylaws that is listed as an exhibit to the Company’s Annual Report on Form 10-K
for the year ended December 31, 2018 (the “10-K”) is a complete and correct copy
thereof.

 

2.2                               Capitalization.  The authorized capital stock
of the Company consists of 650,000,000 shares of Common Stock and 10,000,000
shares of preferred stock, par value $0.001 per share (“Preferred Stock”).  As
of September 30, 2019, (i) 138,220,332 shares of Common Stock were issued and
outstanding, (ii) no shares of Common Stock were held in the treasury of the
Company or by any Subsidiary of the Company; (iii) 11,750 shares of Series A
Convertible Preferred Stock were issued and outstanding; and (iv) 4,000 shares
of Series B Convertible Preferred Stock were issued and outstanding.  As of
September 30, 2019, 938,667 shares of Common Stock were issuable (and such
number was

 

3

--------------------------------------------------------------------------------



 

reserved for issuance) upon exercise of outstanding SARs granted pursuant to the
Company’s equity incentive plans filed with the SEC Reports (the “Plans”),
restricted stock units covering 2,001,268 shares of Common Stock were issued
under the Company’s Plans; 97,991,800 shares of Common Stock were issuable (and
such number was reserved for issuance) upon exercise of outstanding warrants to
purchase Common Stock (the “Warrants”) , including the Prior Warrant, and up to
5,910,000 shares of Common Stock were issuable (and such number was reserved for
issuance) upon conversion of convertible promissory notes (the “Convertible
Notes”).  Since September 30, 2019, the Company has not issued any shares of its
capital stock, or securities convertible into or exchangeable or exercisable for
such capital stock, other than those shares of capital stock reserved for
issuance as set forth in this Section 2.2.  The Company has no stock option,
incentive or similar plan other than the Plans.  All of the outstanding shares
of capital stock of the Company have been duly and validly authorized and
issued, and are fully paid and nonassessable.  Except for the preemptive rights
held by APERAM under the APERAM Securities Agreement, if any, all of the shares
of Common stock subject to issuance under the Plans, Warrants, Convertible Notes
and SARs, upon issuance prior to the Closing Date on the terms and conditions
specified in the instruments pursuant to which they are issuable, will be duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights.  The Offered Securities have been duly and validly authorized and when
issued, sold and delivered by the Company in accordance with this Agreement,
will be validly issued, fully paid and nonassessable.  Except as set forth in
this Section 2.2, there are no outstanding options, warrants, conversion rights,
subscription rights, preemptive rights, rights of first refusal or other rights
or agreements of any nature outstanding to subscribe for or to purchase any
shares of Common Stock or any other securities of the Company of any kind
binding on the Company.  Except for the preemptive rights held by APERAM under
the APERAM Securities Agreement, if any, the issuance by the Company of the
Offered Securities is not subject to any preemptive rights, rights of first
refusal or other similar limitation or any other claim, Lien, charge,
encumbrance or security interest applicable to the assets of the Company, except
those which have been waived.  There are no restrictions upon the voting or
transfer of any shares of Common Stock pursuant to the Company’s certificate of
incorporation or bylaws.  There are no agreements or other obligations
(contingent or otherwise) that may require the Company to repurchase or
otherwise acquire any shares of Common Stock.

 

2.3                               Authorization; Enforceability.  The Company
has the corporate power and authority to execute, deliver and perform this
Agreement and the other Transaction Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance by it of, and the consummation of the transactions contemplated by,
this Agreement and such other Transaction Documents.  No other corporate
proceeding on the part of the Company is necessary for the valid execution and
delivery by the Company of this Agreement and the other Transaction Documents to
which it is a party, and the performance and consummation by the Company of the
transactions contemplated by this Agreement and such other Transaction Documents
to be performed by the Company, except as has been obtained or waived.  The
Company has duly executed and delivered this Agreement and, when executed and
delivered by it, will have duly executed and delivered the other Transaction
Documents to which it is a party.  Assuming the due execution and delivery of
this Agreement by Purchaser, this Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).  Assuming the due execution and delivery of the
Transaction Documents to which the Company is a party (other than this
Agreement) by Purchaser, each of such Transaction Documents, when executed and
delivered by the Company, will constitute a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar Laws affecting the
enforcement of creditors’ rights generally and

 

4

--------------------------------------------------------------------------------



 

by general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

 

2.4                               No Violation; Consent

 

(a)                                 The execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, does not and
will not (i) assuming that all consents, approvals, authorizations and other
actions described in Section 2.4(b) have been obtained and all filings and
obligations described in Section 2.4(b) have been made, conflict with, violate
or contravene the applicable provisions of any Law of any Governmental Authority
to or by which the Company or any of its Subsidiaries or any of its or their
respective assets is bound, (ii) violate, result in a breach of or constitute
(with due notice or lapse of time or both) a default or give rise to an event of
acceleration under, or give to others any right of termination, amendment or
cancellation of, or give to others a right to require any payment to be made
under, any contract, lease, license, permit, loan or credit agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
the Company is a party or by which it or any of its Subsidiaries is bound or to
which any of their respective assets is subject, nor result in the creation or
imposition of any Lien, security interest, charge or encumbrance of any kind
upon any of the assets or capital stock of the Company or any of its
Subsidiaries, or (iii) conflict with or violate any provision of the
Organizational Documents of the Company or any of its Subsidiaries, except in
the case of each of clauses (i) and (ii) above as would not have a Material
Adverse Effect.

 

(b)                                 No consent, approval, authorization or order
of, or filing or registration with, any Governmental Authority or other Person
is required to be obtained or made by the Company for the execution, delivery
and performance of this Agreement and the other Transaction Documents or the
consummation of any of the transactions contemplated hereby or thereby, except
(i) for applicable requirements, if any, of the Securities Act, the Exchange Act
and state securities or “blue sky” laws, for any filings required to be made
under the rules and regulations of the NYSE American and the Toronto Stock
Exchange, and (ii) where the failure to obtain such consent, approval,
authorization or order or to make such filing or registration would not have a
Material Adverse Effect.

 

2.5                               Compliance with Laws.

 

(a)                                 Since October 16, 2017, (i) each of the
Company and its Subsidiaries has complied, and is currently in compliance, with
all Laws applicable to the Company or its Subsidiaries or to the operation of
their respective businesses or to any assets owned or used by any of the
respective businesses of the Company and its Subsidiaries, except where the
failure to be in compliance would not reasonably be expected to have a Material
Adverse Effect, and (ii) neither the Company nor any of its Subsidiaries has
received any written notice that any investigation or review by any Governmental
Authority with respect to the respective businesses of the Company and its
Subsidiaries or to any assets owned or used by the respective businesses of the
Company or its Subsidiaries is pending or that such investigation or review is
contemplated.

 

(b)                                 The Company and its Subsidiaries (i) have
been in compliance in all material respects with the FCPA and any other
applicable United States and foreign anti-corruption Laws, and (ii) since
October 16, 2017, have not, to the knowledge of the Company, been investigated
by any Governmental Authority with respect to, or been given written notice by a
Governmental Authority or any other Person of, any actual or alleged violation
by the Company or its Subsidiaries of the FCPA or any other applicable United
States or foreign anti-corruption Laws.

 

5

--------------------------------------------------------------------------------



 

(c)                                  To the Company’s knowledge, since
October 16, 2017, none of the Company or its Subsidiaries has, directly or
indirectly through its representatives or any Person authorized to act on its
behalf (including any distributor, agent, sales intermediary or other third
party), offered, promised, paid, authorized or given, money or anything of value
to any Person for the purpose of: (i) unlawfully influencing any act or decision
of any Government Official, (ii) inducing any Government Official to do or omit
to do an act in violation of a lawful duty, (iii) securing any improper
advantage, or (iv) unlawfully inducing any Government Official to influence the
act or decision of a government or government instrumentality, in order to
obtain or retain business, or direct business to, any Person or entity, in any
way.

 

(d)                                 To the Company’s knowledge, since
October 16, 2017, none of the Company or its Subsidiaries has had a customer or
supplier or other business relationship with, is a party to any Contract with,
or has engaged in any transaction with, any Person that is the subject of any
international economic or trade sanction administered or enforced by the Office
of Foreign Assets Control of the United States Department of the Treasury, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
United Kingdom Export Control Organization or other relevant sanctions
authority.

 

2.6                               SEC Reports; Financial Condition.

 

(a)                                 The Company has filed all forms, reports and
documents required to be filed by the Company with the SEC since December 31,
2017 (the “SEC Reports”).  The SEC Reports (including any financial statements
filed as a part thereof or incorporated by reference therein) (i) at the time
filed (or if amended or superseded by a filing prior to the Effective Date, then
on the date of such subsequent filing), complied in all material respects with
the applicable requirements of the Securities Act and the Exchange Act, as the
case may be, and (ii) did not, at the time they were filed (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such subsequent filing), contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements in such Company SEC Reports, in the light of the
circumstances under which they were made, not misleading.

 

(b)                                 The audited and unaudited consolidated
financial statements of the Company and the related notes thereto contained in
the SEC Reports (the “Company Financial Statements”) present fairly the
financial position of the Company and its Subsidiaries at such date and the
results of operations of the Company and its Subsidiaries for the periods set
forth therein; provided, however, that the unaudited financial statements are
subject to normal year-end adjustments.  The Company Financial Statements,
including the related notes thereto, have been prepared in accordance with
generally accepted accounting principles in the United States as in effect for
the periods covered thereby.

 

(c)                                  Except and to the extent set forth on the
consolidated balance sheet of the Company and its Subsidiaries as at
September 30, 2019 included in the 10-Q or as otherwise disclosed in the 10-Q,
neither the Company nor any of its Subsidiaries has any liability or obligation
of any nature, except for (i) liabilities or obligations incurred in the
ordinary course of business consistent with past practice since September 30,
2019, (ii) liabilities that are not otherwise required to be disclosed in the
Company Financial Statements, (iii) liabilities incurred in compliance with the
Eureka Budget, or (iv) liabilities that, individually or the aggregate, would
exceed One Million Dollars ($1,000,000).

 

2.7                               Securities Laws.  All notices, filings,
registrations, or qualifications under state securities or “blue sky” laws, that
are required in connection with the offer, issuance, sale and delivery of the
Offered Securities pursuant to this Agreement, have been, or will be, completed
by the Company.

 

6

--------------------------------------------------------------------------------



 

2.8                               No Litigation.  Except as disclosed in the SEC
Reports, no Action against the Company or any of its Subsidiaries is pending,
or, to the Company’s knowledge, threatened or contemplated that, if determined
adversely, would, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

2.9                               Permits.  Each of the Company and its
Subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exemptions, consents, certificates,
approvals and orders necessary to own and lease its properties and to carry on
its business as it is now being conducted and to allow the Company to seek and
obtain (subject to the price and the market of molybdenum) the Project Financing
Amount (collectively, the “Company Permits”), and, except as disclosed in the
SEC Reports or Schedule 2.9 hereto, all such Company Permits are valid, and in
full force and effect, and there is no action pending or, to the knowledge of
the Company, threatened, regarding suspension or cancellation of any of the
Company Permits, except for such Company Permits which the failure to possess or
to be valid or in full force and effect, or of which the cancellation or
suspension would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries is in conflict with, or in default or violation of, any of the
Company Permits, which conflict, default or violation would, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

2.10                        Subsidiaries.  As of the Effective Date, the Company
has no subsidiaries other than those set forth in the SEC Reports.

 

2.11                        Securities Compliance.  The Common Stock is
registered pursuant to Section 12(b) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and listed on the NYSE American and the Toronto
Stock Exchange. Except as disclosed in the SEC Reports or Schedule 2.11 hereto,
the Company is in material compliance with all NYSE American and Toronto Stock
Exchange requirements, and the Company has not been contacted by NYSE American
or the Toronto Stock Exchange, either orally or in writing, concerning any
violations or any potential removal of the Common Stock from NYSE American or
the Toronto Stock Exchange.

 

2.12                        Environmental Matters.

 

(a)                                 None of the Company nor any of its
Subsidiaries is in violation, in any material respect, of any Environmental Law,
and the Company has no knowledge of any event or condition that exists or has
occurred that is reasonably likely to result in any material violation of any
Environmental Law;

 

(b)                                 There are no claims against the Company or
any of its Subsidiaries arising under any Environmental Law or concerning the
Release of or exposure of persons to any Hazardous Materials; and

 

(c)                                  Each of the Company and its Subsidiaries
possesses all material Environmental Permits required to operate their
respective businesses and to seek and obtain (subject to the price and the
market of molybdenum) the Project Financing Amount.  Schedule 2.12(c) sets forth
all such material Environmental Permits including the name of the entity to
which each such Environmental Permits is granted and the term and expiration
date thereof.  Except as set forth in the SEC Reports, the Company has no
knowledge of any event or condition that exists or has occurred that is
reasonably likely to result in the termination, cancellation, or revocation of
any Environmental Permits.

 

2.13                        Brokers Fees.  Except as set forth in Schedule 2.13,
no broker, investment banker, financial advisor, finder or similar intermediary
has acted for or on behalf of, or is entitled to any

 

7

--------------------------------------------------------------------------------



 

brokers’, finders or similar fee or other commission from, the Company or any of
its Affiliates in connection with this Agreement or the transactions
contemplated hereby.

 

ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

 

Purchaser hereby acknowledges, represents, warrants and agrees as follows:

 

3.1                               Authorization; Enforceability; No Violations.

 

(a)                                 Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has all requisite power and authority to execute, deliver and perform the
terms and provisions of this Agreement and the other Transaction Documents to
which it is a party and has taken all necessary action to authorize the
execution, delivery and performance by it of, and the consummation of the
transactions contemplated by, this Agreement and such other Transaction
Documents.

 

(b)                                 Purchaser has duly executed and delivered
this Agreement and, when executed and delivered by it, will have duly executed
and delivered the other Transaction Documents to which it is a party.  Assuming
the due execution and delivery hereof by the Company, this Agreement constitutes
the legal, valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).  Assuming the due execution and
delivery of the other Transaction Documents (other than this Agreement) by the
Company, each of such Transaction Documents, when executed and delivered by
Purchaser will constitute a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

3.2                               Securities Act Representations; Legends.

 

(a)                                 Purchaser understands and agrees that: 
(i) the offering and sale of the Offered Securities to be issued and sold
hereunder are intended to be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), (ii) the initial
offer and sale of the Offered Securities issuable hereunder have not been
registered under the Securities Act or any other applicable securities laws and
such securities only may be transferred or otherwise resold in accordance with
the provisions of Regulation S or Rule 144 under the Securities Act, pursuant to
an effective registration statement under the Securities Act and any other
applicable securities laws or if an exemption from such registration
requirements is available, and (iii) the Company is required to register any
resale of the Offered Securities, if any, under the Securities Act and any other
applicable securities laws only to the extent provided in this Agreement.

 

(b)                                 Purchaser represents that the Offered
Securities to be acquired by Purchaser pursuant to this Agreement are being
acquired for its own account and not with a view to, or for sale in connection
with, any distribution thereof or in violation of the Securities Act or any
other securities laws that may be applicable.

 

8

--------------------------------------------------------------------------------



 

(c)                                  Purchaser acknowledges that no
representations have been made to Purchaser by or on behalf of the Company in
connection with the offering and sale of the Offered Securities hereunder other
than those as set forth herein, and Purchaser represents that it is not
subscribing for the Offered Securities as a result of, or in response to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, or
presented at any seminar or meeting.

 

(d)                                 Purchaser has had the opportunity to read
the SEC Reports and has been afforded the opportunity to ask questions of the
Company.  Purchaser understands that its investment in the Offered Securities is
speculative and involves a high degree of risk.  Purchaser acknowledges that it
has carefully evaluated the merits and risks of such an investment, including
the risk factors set forth in the SEC Reports.

 

(e)                                  Purchaser acknowledges that the Offered
Securities will be endorsed with restrictive legends, substantially in the
following form, that prohibit their transfer except in accordance therewith: 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAWS.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR
(II) AN EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED OR (III) IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
1933 ACT.”  Purchaser agrees that the Offered Securities are only transferable
on the books of the Company in accordance with, and that the Company will refuse
to register any transfer of the Offered Securities not made in accordance with,
the restrictions set forth in restrictive legends to which they are subject.

 

(f)                                   Purchaser is (i) an “accredited investor”
within the meaning of Rules 501(a)(l), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act, or (ii) a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act.

 

(g)                                  Purchaser either alone or with the
assistance of its professional advisors, is a sophisticated investor and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Offered
Securities and of making an informed investment decision and understands and has
fully considered for purposes of this investment the risk of loss of all monies
invested in the Company.

 

3.3                               Investment Decision by Purchaser.  Purchaser
understands that nothing in this Agreement or any other materials presented to
it in connection with the purchase and sale of the Offered Securities
constitutes legal, tax or investment advice.  Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Offered
Securities.

 

3.4                               Compliance with Laws.  Purchaser (i) has been
in compliance in all material respects with the FCPA and any other applicable
United States and foreign anti-corruption Laws, and (ii) since October 16, 2017,
has not, to the knowledge of Purchaser, been investigated by any Governmental
Authority with respect to, or been given written notice by a Governmental
Authority or any other Person of, any actual or alleged violation by the Company
or its Subsidiaries of the FCPA or any other applicable United States or foreign
anti-corruption Laws.

 

9

--------------------------------------------------------------------------------



 

3.5                               Consents.  Subject to the accuracy of the
Company’s representations and warranties herein, no material consent, approval,
authorization or order of, or filing or registration with, any Governmental
Authority or other Person is required to be obtained or made by Purchaser for
the execution, delivery and performance of this Agreement or the consummation of
any of the transactions contemplated hereby.

 

ARTICLE IV
REGISTRATION RIGHTS

 

4.1                               Shelf Registration.  On or before the date
that is nine months following the Closing Date, the Company shall file a
registration statement with the SEC to effect the registration of the
Registrable Securities under the Securities Act (such registration statement and
the prospectus included therein being referred to as the “Registration
Statement”) for a public offering of Common Stock then beneficially owned by
Purchaser or any of its Affiliates or issuable to Purchaser or any of its
Affiliates upon exercise of any option, warrant or other security convertible
into or exercisable for Common Stock (the “Registrable Securities”).  Such
offering shall be made on a continuous basis pursuant to Rule 415 under the
Securities Act (“Rule 415”).  If Rule 415 limits the number of Registrable
Securities permitted to be registered on a Registration Statement otherwise
required to be filed by the Company hereunder, the Company shall promptly file
an additional Registration Statement covering any Registrable Securities
excluded from such prior Registration Statement.  The Company shall also use
reasonable best efforts to cause such Registrable Securities to be qualified in
such jurisdictions as Purchaser may reasonably request.

 

4.2                               Company Obligations.  In connection with the
Registration Statement, the Company shall:

 

(a)                                 prepare and file with the SEC such
amendments and supplements to the Registration Statement and the prospectus used
in connection with the Registration Statement, and such documents and reports to
be incorporated by reference into the Registration Statement, as necessary to
comply with the provisions of the Securities Act with respect to the disposition
of the Registrable Securities;

 

(b)                                 furnish to Purchaser such number of copies
of Registration Statements and prospectuses and other documents incident
thereto, including any amendment of or supplement to the prospectus, as
Purchaser may from time to time reasonably request;

 

(c)                                  promptly furnish to Purchaser copies of any
comments that the SEC provides in writing to the Company pertaining to a
Registration Statement, and any responses thereto from the Company to the SEC;

 

(d)                                 promptly provide notice to Purchaser when a
Registration Statement or any post-effective amendment thereto the same has
become effective;

 

(e)                                  use its reasonable best efforts to qualify
the Registrable Securities for offer and sale under such other securities or
blue sky laws of such jurisdictions in the United States as Purchaser reasonably
requests;

 

(f)                                   use its reasonable best efforts to cause
all such Registrable Securities to be listed on NYSE American or the Toronto
Stock Exchange or any other applicable securities exchange or quoted on each
inter-dealer quotation system on which the Common Stock is then listed or
quoted;

 

10

--------------------------------------------------------------------------------



 

(g)                                  pay all expenses incurred in connection
with such registration, including registration and filing fees with the SEC,
reasonable fees and expenses of counsel and other advisors to Purchaser and the
Company, printers’ and accountants’ fees, fees and expenses of compliance with
securities or blue sky laws and fees and expenses incurred in connection with
the listing or quotation of the Registrable Securities; provided, however, that
any underwriting discounts, underwriting commissions, or underwriting fees
attributable to the sale of the Registrable Securities shall be borne by
Purchaser;

 

(h)                                 enter into customary agreements (including
underwriting agreements in customary form) if requested by Purchaser, including
representations and warranties by the Company and other terms and provisions
that are customarily contained in underwriting agreements generally with respect
to secondary distributions, including customary lock up provisions,
indemnification and contribution provisions in favor of the underwriters and
customary agreements as to the provision of opinions of counsel and accountants’
letters; and

 

(i)                                     otherwise cooperate with Purchaser, any
underwriters, the SEC and other regulatory agencies and take all actions and
execute and deliver or cause to be executed and delivered all documents
necessary to effect the registration of any Registrable Securities.

 

4.3                               Registration Statement Effectiveness;
Piggyback Registrations.

 

(a)                                 The Company shall use reasonable best
efforts to have the Registration Statement declared effective under the
Securities Act as promptly as practicable after filing thereof with the SEC. 
The Company shall use reasonable best efforts to cause the Registration
Statement to continue to be effective until the date that Purchaser has either
disposed of or has the ability to dispose of all Registrable Securities without
any volume or manner of sale restrictions pursuant to Rule 144 of the Securities
Act (“Effective Period”), and, during such period, to cause the Registration
Statement and the prospectus contained therein to be updated as reasonably
deemed necessary by the Company or required by the Securities Act or the
Exchange Act to enable Purchaser to resell the Registrable Securities.

 

(b)                                 If at any time during the Effective Period,
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities (other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with the stock option or other employee benefit plans) then, not
fewer than twenty (20) Business Days prior to the effective date of such
registration statement, the Company shall send to Purchaser a written notice of
such determination and, if within ten (10) Business Days after the date of such
notice, Purchaser shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities Purchaser
requests to be registered, provided that Purchaser agrees to the same terms and
conditions regarding method of sale applicable to the securities otherwise being
sold through such registration.  If such registration statement relates to an
underwritten public offering and the underwriter of such proposed offering
advises the Company and Purchaser that, in its opinion, the number of securities
requested to be included in the registration statement (including securities to
be sold by Purchaser or any other security holder) exceeds the number which can
be sold in such offering within an acceptable price range, then the Company
shall include in such registration statement first the registrable securities
required to be registered pursuant to a request under the APERAM Securities
Agreement, second the Registrable Securities Purchaser proposes to register, and
third any securities the Company or any other security holder proposes to
register.

 

11

--------------------------------------------------------------------------------



 

(c)                                  Promptly upon any registration statement
filed pursuant to this Section 4.3 being declared effective by the SEC, the
Company will file a related form of final prospectus pursuant to
Rule 424(b) promulgated under the Securities Act.

 

(d)                                 Purchaser agrees to indemnify (to the
fullest extent permitted by applicable law) the Company, its officers,
directors, employees and agents and each underwriter and selling broker, if any,
and each person, if any, who controls the Company (within the meaning of the
Securities Act), against liabilities, losses, claims, damages, actions or
expenses (including, in each case, under the Securities Act or the Exchange Act)
arising by reason of any statement contained in a registration statement
(including any Registration Statement), or any amendment or supplement thereto,
that Purchaser provided to the Company in writing explicitly for use in such
registration statement, being actually or allegedly false or misleading or
actually or allegedly omitting to state a material fact necessary to be stated
in order that the statements made in such registration statement, in the
circumstances in which they are made, not be misleading; provided that in no
event will the aggregate amount Purchaser be required to pay pursuant to such
indemnification obligations exceed the greater of the aggregate purchase price
paid by Purchaser hereunder and the amount of the net proceeds received by
Purchaser upon the sale of the Registrable Securities giving rise to such
indemnification obligation.  The Company hereby agrees to indemnify (to the
fullest extent permitted by applicable law) Purchaser, its officers, directors,
employees and agents and each underwriter and selling broker, if any, and each
person, if any, who controls Purchaser (within the meaning of the Securities
Act) against liabilities, losses, claims, damages, actions or expenses
(including, in each case, under the Securities Act or the Exchange Act) arising
by reason of (i) any statement (other than a statement provided by Purchaser as
described above) in or incorporated by reference in a registration statement
(including any Registration Statement), or any amendment or supplement thereto,
being actually or allegedly false or misleading or actually or allegedly
omitting to state a material fact necessary to be stated in order that the
statements made in or incorporated by reference in such registration statement,
in the circumstances in which they are made, not be misleading, or (ii) any
actual or alleged violation by the Company of the Securities Act, the Exchange
Act, any state securities laws or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state securities laws in connection with
a registration statement.

 

(e)                                  To the extent a claim for indemnification
under this Section 4.3 is unavailable (by reason of public policy or otherwise)
or insufficient to hold harmless an indemnified party in respect of any losses
referred to herein, then the indemnifying party, in lieu of indemnifying the
indemnified party, shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, in such proportion as is
appropriate to reflect the relative fault of the indemnifying party and
indemnified party as well as any other relevant equitable considerations.  The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, was taken or made by, or relates to
information supplied by, such indemnifying party or indemnified party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any losses shall be deemed to include, subject
to the limitations set forth herein, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for herein had been available to such
party in accordance with its terms.

 

(f)                                   The Parties hereby acknowledge that they
are sophisticated business persons who were represented by counsel during the
negotiations regarding the provisions hereof, including the provisions of this
Section 4.3, and are fully informed regarding such provisions.

 

12

--------------------------------------------------------------------------------



 

4.4                               Suspension.  Upon delivery of a notice (a
“Suspension Notice”) to Purchaser, the Company may suspend the use of any
Registration Statement if:  (a) in the good faith and reasonable judgment of the
Board, after consultation with counsel, such suspension is necessary to delay
disclosure of material non-public information that would be seriously
detrimental to the Company, and the Board concludes, as a result, that it is in
the best interest of the Company to suspend use of the Registration Statement at
such time, and (b) the Company furnishes to Purchaser a certificate signed by
the Chief Executive Officer of the Company stating that in the good faith
judgment of the Board, it would be seriously detrimental to the Company to
disclose such material non-public information and that it is, therefore, in the
best interest of the Company to suspend availability of the Registration
Statement at such time; provided, however, that (i) the Company shall have the
right to suspend use of the Registration Statement for a period (a “Blackout
Period”) of not more than (A) twenty (20) consecutive trading days, and (B) an
aggregate of forty-five (45) days during any twelve (12) month period, (ii) the
Company shall not defer its obligation in this manner more than two times during
any 12-month period, and (iii) the Effective Period shall be extended for the
amount of time that the Registration Statement is unavailable due to such a
deferral.  Upon receipt of a Suspension Notice, Purchaser shall discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Blackout Period has ended.  The Company shall be permitted to enter stop
transfer instructions with the Company’s transfer agent with respect to the
Registrable Securities during any Blackout Period.

 

4.5                               Current Public Information.  As long as
Purchaser owns any Registrable Securities that are not otherwise eligible for
sale as contemplated by Rule 144 under the Securities Act, the Company shall use
reasonable best efforts to file all required reports with the SEC, or otherwise
make available “adequate current public information” about itself, within the
meaning of Rule 144(c) under the Securities Act, to potentially make available
to Purchaser the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities without registration.

 

ARTICLE V
ADDITIONAL AGREEMENTS

 

5.1                               Listing Applications.  The Company has
previously applied to list the Offered Securities for trading on the
NYSE American and will use reasonable best efforts to cause such listing to be
effective as of the Closing, subject to official notice of issuance.

 

5.2                               Assistance to the Company in Obtaining the
Loan.

 

(a)                                 Purchaser shall use its reasonable best
efforts to assist the Company in obtaining the Loan from one or more Prime
Chinese Banks.  Such reasonable best efforts assistance shall mean that, at the
request of the Company and upon Purchaser’s determination that the price and the
market of molybdenum support the construction and development of the Mount Hope
Project and upon demonstration of financial commitment by POS-Minerals to fund
its share of costs (including financing costs) related to the construction and
development of the Mount Hope Project, Purchaser will, by itself (and/or through
its Affiliate(s) as it deems desirable) or together with the Company, (i) make
introductions of the Company to one or more Prime Chinese Banks; (ii) make
inquiries with such one or more Prime Chinese Banks about obtaining the Loan for
the Company; and (iii) use its reasonable best efforts to assist the Company
with the negotiation and closing of the Loan on terms and conditions acceptable
to the Company and such one or more Prime Chinese Banks.  In no event shall
Purchaser or its Affiliate(s) be required to guarantee the Loan or any portion
thereof, or to pledge its assets (or assets of its Affiliate(s)) or otherwise
provide collateral for the Loan or any portion thereof.  Purchaser’s obligations
under this paragraph shall expire on September 27, 2027.

 

13

--------------------------------------------------------------------------------



 

(b)                                 The Company hereby grants Purchaser an
option to enter into the Molybdenum Supply Agreement with the Company
simultaneously with the Loan Execution on the principal terms and conditions
provided in the Molybdenum Supply Agreement Term Sheet attached hereto as
Exhibit B.

 

5.3                               Covenants Concerning the Parties.

 

(a)                                 Each Party shall be obligated to furnish
prompt written notice of each of the following to the other Party:  (i) the
occurrence of any material breach or default by such Party under this Agreement;
(ii) the filing or commencement of any action, suit or proceeding by or before
and Governmental Authority against or affecting such Party that, if adversely
determined, would reasonably be expected to materially delay or make unlikely
the Loan Execution, (iii) any other development, review, request, requirement or
proceeding that would reasonably be expected to materially delay or make
unlikely the Loan Execution.  Each notice delivered under this Section shall be
accompanied by a statement of an officer of such setting forth the details of
the event or development requiring such notice; provided, however, that that
delivery of any notice under this Section 5.3(a) shall not cure any breach of
any representation or warranty requiring disclosure of such matter prior to the
date of this Agreement or otherwise limit or affect the remedies available
hereunder to the Party receiving such notice.

 

(b)                                 Each Party shall act in good faith and use
reasonable best efforts to facilitate the completion of the transactions
contemplated under this Agreement and the other Transaction Documents on the
terms and conditions set forth in this Agreement and the other Transaction
Documents.

 

(c)                                  Purchaser acknowledges that some of the
information disclosed by the Company pursuant to this Agreement will be
confidential information or material non-public information of the Company. 
Purchaser shall keep all such information confidential in accordance with the
provisions of the NDA Agreement.

 

(d)                                 Each Party shall materially comply with all
Laws, including the FCPA and other applicable anti-corruption Laws.

 

5.4                               Further Assurances.  In case at any time after
the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement (including, without limitation, with respect to any
request or inquiry from a Governmental Authority), the Company and Purchaser
shall consult with each other and take such further action as the other party
may reasonably request, all at the sole cost and expense of the requesting
Party, except that if by operation of Law, a joint action by the Company and
Purchaser is required, then each Party shall pay its own cost and expense
arising from taking its part of such joint action.  In the event that such
further action is at the request or inquiry from a Governmental Authority, the
Purchaser (including its Affiliates) shall not be required to, but may, for
purpose of preserving its and its Affiliate’s investment in the Company, elect
to (i) litigate, challenge, or contest with respect to any action by such
Governmental Authority, (ii) make any proposal, execute or carry out any
Contract or submit to any order providing for the sale, divestiture,
termination, holding separate, or other disposition of any of its material
businesses, properties or assets, (iii) enter into any settlement, undertaking,
consent decree, stipulation or agreement with any Governmental Authority in
connection with the transactions contemplated hereby, or (iv) agree to do any of
the foregoing.  In the event that the Purchaser elects to undertake any of the
foregoing actions and that in connection therewith, the Purchaser or a
Governmental Authority requests the Company’s assistance, cooperation or other
action, the Company shall provide and undertake such assistance, cooperation or
other action.

 

5.5                               Publicity.  Upon execution of this Agreement,
the Parties shall issue a mutually agreed press release concerning this
Agreement and the transactions contemplated hereby.  Other than such joint press
release, no Party shall, nor shall such Party permit its Affiliates to, issue
any press release or public

 

14

--------------------------------------------------------------------------------



 

announcement concerning this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby without obtaining the prior written
approval of the other Party, which approval will not be unreasonably withheld or
delayed and the other Party shall respond as promptly as is required to permit
the disclosing Party to make timely disclosure.  Notwithstanding the foregoing,
each of the Parties may issue such press release or public announcement and make
such filings with any Governmental Authority (including the SEC) if, in the
reasonable judgment of counsel to such Party, such disclosure or filing is
otherwise required by applicable laws or by the applicable rules of any stock
exchange on which such Party lists its securities; provided that the disclosing
Party shall use its reasonable best efforts to consult with the other Party with
respect to the text thereof if possible under applicable laws and by the
applicable rules of such stock exchanges.

 

5.6                               Board Representation.

 

(a)                                 Composition of Board at Closing.  The
Company shall take the action necessary such that as of the Closing Date, the
Board shall consist of six (6) directors, consisting of three classes of two
directors each, of whom one (1) director shall be designated by Purchaser and
appointed as a Class II director, subject to the requirements of applicable Law
and the rules of the NYSE American.

 

(b)                                 Purchaser Nomination Right; Removal.

 

(i)                                     In addition to the individual designated
pursuant to Section 5.6(a), Purchaser shall be entitled to designate a second
director to the Board (each individual so designated pursuant to this
Section 5.6, a “Purchaser Nominee”), and the Company and the Board shall take
the action necessary to increase the size of the Board to seven (7) directors
and appoint the second Purchaser Nominee as either a Class II director or a
Class III director to fill the resulting vacancy, subject to the requirements of
applicable Law and the rules of the NYSE American.

 

(ii)                                  Following the Closing, Purchaser shall
remain entitled to designate (A) two Purchaser Nominees to serve as members of
the Board for so long as the Purchaser Ownership Percentage is equal to or
greater than 20%, and (B) one Purchaser Nominee to serve as a member of the
Board for so long as the Purchaser Ownership Percentage is equal to or greater
than 10% but less than 20%.  In the absence of any designation by Purchaser of a
Purchaser Nominee in connection with any annual meeting, an individual
previously designated by Purchaser and then serving shall be deemed
re-designated if still eligible to serve as provided herein.

 

(iii)                               Purchaser may request, and vote in favor of,
the removal of any Purchaser Nominee.  Purchaser shall have the right to
designate an individual to fill any vacancy on the Board created by the
resignation, removal, incapacity or death of any Purchaser Nominee.  If the
Purchaser Ownership Percentage declines below 10%, Purchaser shall promptly
cause any Purchaser Nominee who is an employee of Purchaser or any of its
Affiliates to resign from the Board.

 

(c)                                  Company Obligations.

 

(i)                                     The Company shall include and recommend
to stockholders of the Company the election of the Purchaser Nominee(s) in the
Board’s slate of nominees submitted and recommended to the Company stockholders:
(x) for each election of directors in the proxy statement prepared by management
of the Company in connection with soliciting proxies for every meeting of the
stockholders of the Company called with respect to the election of members of
the Board; (y) at every adjournment or postponement thereof, and (z) on every
action or approval by written consent of the stockholders of the Company or the
Board with respect to the election of members of the Board.

 

15

--------------------------------------------------------------------------------



 

(ii)                                  Notwithstanding anything herein to the
contrary, the Company shall not be obligated to cause to be nominated for
election to the Board or recommend to its stockholders the election of any
Purchaser Nominee: (x) who fails to submit to the Company on a timely basis any
questionnaires that the Company reasonably requires of its directors generally
and other information that the Company reasonably requests in connection with
its obligations under the Securities Laws, provided that the Company shall have
provided Purchaser all such questionnaires and delivered to Purchaser all other
requests for information at least ten (10) Business Days prior to the deadline
for submission thereof, or (y) if the Board or the nominating committee
determines in good faith, after consultation with legal counsel, that such
action would constitute a breach of its fiduciary duties or applicable Law;
provided, however, that upon the occurrence of either event set forth in clause
(x) or (y) above, the Company shall promptly notify Purchaser of the occurrence
of such event and permit Purchaser to provide alternative Purchaser
Nominee(s) sufficiently in advance of any Board action, the meetings of the
stockholders called or written action of stockholders with respect to such
election of nominees and the Company shall be subject to its obligations under
this Section 5.6(c) with respect to such alternative Purchaser Nominee(s).

 

(iii)                               The Board shall take all actions reasonably
necessary to cause the Purchaser Nominee(s) to be member(s) of the Board,
including without limitation through the filling of any vacancies, in accordance
with Purchaser’s right to designate Purchaser Nominee(s) pursuant to the
provisions of this Section 5.6.  For the avoidance of doubt, Purchaser shall not
be required to comply with any advance notice bylaw applicable to the nomination
of directors.

 

(d)                                 Customary Compensation.  The Company shall
pay the Purchaser Nominee(s) customary compensation (including customary cash
and equity awards) consistent with other directors for their service on the
Board and shall reimburse such Purchaser Nominee(s)’ reasonable costs and
expenses involved in attending any meetings of the Board.  The Purchaser
Nominee(s) shall also be entitled to benefits under any director and officer
insurance policy maintained by the Company and all rights to indemnification,
advancement of expenses and exculpation, in each case to the same extent as any
other non-employee member of the Board.

 

(e)                                  Maximum Size of Board.  The maximum size of
the Board shall be seven (7) members; provided, that the Board size may be
increased (i) to include one or more nominees of one or more investors, where
each such investor is providing a significant investment to the Company in a
bona fide financing transaction of the Company, if appointment of each such
nominee to the Board by the applicable nominating investor is required by such
investor as a condition of such investor’s willingness to provide financing to
the Company, and such financing transaction is duly approved, and such nominee
duly appointed, by the Board in compliance with applicable law, or (ii) if such
increase is required pursuant to applicable law.

 

(f)                                   Expiration.  The provisions of this
Section 5.6 shall expire at such time as the Purchaser Ownership Percentage
declines below 10%.

 

5.7                               Mutual Release.

 

(a)                                 Release by the Company.  The Company, on
behalf of itself and its Affiliates and the Company’s and its Affiliates’
respective officers, directors, predecessors, successors, heirs, agents, and
assigns (the “Company Releasing Parties”), hereby unequivocally, irrevocably and
unconditionally releases and forever discharges the Amer Parent, each of its
Affiliates, all of Amer Parent’s and its Affiliates’ current or former officers,
directors, beneficiaries, successors, heirs, assigns, agents, partners, members,
attorneys, employees, and representatives (the “Amer Released Parties”), of and
from any and all manner of action or actions, cause or causes of action in law
or in equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, damages, losses, costs or expenses of any nature

 

16

--------------------------------------------------------------------------------



 

whatsoever, direct or derivative, known or unknown, suspected or unsuspected,
fixed or contingent (individually, a “Claim” and collectively, the “Claims”)
which any of the Company Releasing Parties now has or may hereafter have arising
out of or relating to any action, omission disagreement, dealing or
circumstances with respect to any and all Prior Transaction Documents.

 

(b)                                 Release by Amer Parent.  Amer Parent, on
behalf of itself and its Affiliates and Amer Parent’s and its Affiliates’
respective officers, directors, predecessors, successors, heirs, agents, and
assigns (the “Amer Releasing Parties”), hereby unequivocally, irrevocably and
unconditionally releases and forever discharges the Company, each of its
Affiliates, and all of the Company’s and its Affiliates’ officers, directors,
beneficiaries, successors, heirs, assigns, agents, partners, members, attorneys,
employees, and representatives (the “Company Released Parties”), of and from any
and all Claims which any of the Purchaser Releasing Parties now has or may
hereafter have arising out of or relating to any action, omission, disagreement,
dealing or circumstances with respect to any and all Prior Transaction
Documents.

 

(c)                                  No Prior Transfer of Claims.  Each of the
Company and Amer Parent represents and warrants to the other party that it is
the sole and lawful owner of all right, title and interest in and to every Claim
released hereby and that no portion of any Claim, right, demand, action or cause
of action that it has or might have against any other party, nor any portion of
any such Claim, to which it may be entitled, has been assigned or transferred to
any other person in any manner, including by way of subrogation or operation of
law or otherwise.  Each of the Company and Amer Parent further represents and
warrants to the other party that it does not know of any person or entity not a
party hereto who has (or claims to have) any interest in any Claim or right
which is released hereby.  In the event that any Claim should be made or
instituted against a party or parties hereto because of a purported assignment,
subrogation or transfer, the party who so assigned, subrogated or transferred
that Claim agrees to defend, indemnify and hold harmless the other party against
the Claim and to pay and satisfy any such Claim, including necessary expenses of
investigation, attorneys’ fees and costs.  The Company and Amer Parent intend
that the releases provided for in this Agreement be full, complete and final
releases within the scope of the release set forth in this Section 5.7.

 

(d)                                 The Company and Amer Parent each covenants
and agrees that it shall not directly or indirectly aid or assist any other
Person in connection with the pursuit of any Claim provided for in
Section 5.7(a) or (b), except in the case of a court order or validly issued
subpoena.  The Company and Amer Parent each hereby expressly agrees and
understands that the releases provided in Section 5.7 apply to all unknown,
unsuspected and unanticipated Claims which the Company Releasing Parties may
have against the Amer Released Parties or the Amer Releasing Parties may have
against the Company Released Parties.  The Company and Amer Parent each hereby
expressly waives and relinquishes, to the full extent that such rights and
benefits may be waived, all rights and benefits under any Law which provides
that a general release does not extend to claims which a releasor does not know
or suspect to exist in its favor at the time of executing the release, which if
known by the releasor must have materially affected the releasor’s settlement
with the released party.

 

5.8                               Termination of Prior Agreement, Prior
Warrant, etc..  The Company and Amer Parent acknowledge and agree that,
effective upon the Closing hereunder, (i) the Prior Agreement will be terminated
in all respects, (ii) the Prior Warrant will be superseded, in all respects, by
the Restated Warrant, and (iii) the Extension Letter will be superseded, in all
respects, by this Agreement.

 

5.9                               Financing Transactions.  In connection with
any proposed financing transaction, the Company will provide the Purchaser with
reasonable advance notice of such proposed financing transaction and the
opportunity to participate in, and/or propose an alternative to, such

 

17

--------------------------------------------------------------------------------



 

proposed financing transaction.  The Company shall consider in good faith such
alternative financing transaction proposed by the Purchaser.

 

ARTICLE VI
MISCELLANEOUS

 

6.1                               Notices.  All notices, requests, consents and
other communications hereunder shall be in writing, shall be addressed to the
receiving party’s address set forth below or to such other address as a party
may designate by notice under this Section 6.1, and shall be either
(a) delivered by hand, (b) made by telecopy or facsimile transmission, (c) sent
by Federal Express, DHL, UPS or another internationally recognized delivery
service; or (d) provided by email.

 

If to Purchaser or Amer Parent:

 

Amer International Group Co. North America, Ltd.

Suite 600

 

 

1201 Orange Street

 

 

Wilmington DE 19801

 

 

U.S.A.

 

 

 

With copies to:

 

Amer International Group Co., Ltd.

 

 

29/F, Block A, East Pacific International Center

 

 

7888th Shennan Boulevard

 

 

Shenzhen 518040

 

 

People’s Republic of China

 

 

Facsimile: +86.755.2711.8899

 

 

Attention: Chairman of the Board

 

 

Email: wwy@amer.com.cn

 

 

Attention: International Department

 

 

Email: international@amer.com.cn

 

 

 

 

 

Arnold & Porter Kaye Scholer LLP

 

 

3000 El Camino Real #500

 

 

Palo Alto, CA 94304

 

 

USA

 

 

Attention: Yingxi Fu-Tomlinson

 

 

Email: yingxi.fu@arnoldporter.com

 

 

Attention: Anton Ware

 

 

Email: anton.ware@arnoldporter.com

 

 

 

If to the Company:

 

General Moly, Inc.

 

 

1726 Cole Blvd.

 

 

Suite 115

 

 

Lakewood, CO 80401

 

 

U.S.A.

 

 

Attention:

Chief Executive Officer

 

 

Facsimile:

+1 (303) 928-8598

 

 

Email:

bhansen@generalmoly.com

 

18

--------------------------------------------------------------------------------



 

With a copy to:

 

Bryan Cave Leighton Paisner LLP

 

 

1700 Lincoln Street

 

 

Suite 4100

 

 

Denver, CO 80203-4541

U.S.A.

 

 

Attention:

Charles D. Maguire, Jr.

 

 

Facsimile:

+1 (303) 866-0200

 

 

Email:

charles.maguire@bclplaw.com

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been given and received (i) if by hand, at the time of the
delivery thereof to the receiving party at the address of such party set forth
above, (ii) if by telecopy or facsimile transmission, on the day that receipt
thereof has been acknowledged by electronic confirmation or otherwise, or
(iii) if sent by internationally recognized delivery service, on the day of
actual receipt.

 

6.2                               Entire Agreement.  This Agreement and the
other Transaction Documents, including exhibits or other documents referred to
herein and therein, embody the entire agreement and understanding between the
Company, on the one hand, and the Purchaser and Amer Parent, on the other hand,
with respect to the subject matter hereof and supersedes all prior oral or
written agreements and understandings relating to the subject matter hereof.  No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict the express terms and provisions of this Agreement.

 

6.3                               Amendments.  The terms and provisions of the
Agreement may be modified, amended or waived, or consent for the departure from
such terms and provisions may be granted, only by written consent of the Company
and Purchaser and in respect of Sections 5.7 and 5.8 and this ARTICLE VI, by
written consent of Amer Parent.  Each such waiver or consent shall be effective
only in the specific instance and for the purpose for which it was given, and
shall not constitute a continuing waiver or consent.

 

6.4                               Assignment.  None of the parties hereto may
assign its rights or delegate its obligations under this Agreement without the
express prior written consent of the other Party, provided, however, that
Purchaser may assign any of its rights and obligations hereunder, in whole or in
part, to any Affiliate of Purchaser without obtaining the consent of the Company
and any such assignment shall not relieve Purchaser of its obligations
hereunder.

 

6.5                               Benefit.  All statements, representations,
warranties, covenants and agreements in this Agreement shall be binding on the
Parties and in respect of Sections 5.7 and 5.8 and this ARTICLE VI, on Amer
Parent and shall inure to the benefit of the respective successors and permitted
assigns of each Party or Amer Parent, as the case may be.  Nothing in this
Agreement shall be construed to create any rights or obligations except between
the Parties and Amer Parent, as the case may be, and no person or entity shall
be regarded as a third party beneficiary of this Agreement subject to
Sections 4.3(d) and 4.3(e).

 

6.6                               Specific Performance.  The Parties agree that
irreparable damage would occur if any provision of this Agreement (and in
respect of Amer Parent, Sections 5.7 and 5.8 and this ARTICLE VI) were not
performed in accordance with the terms hereof and that the Parties (and Amer
Parent, as the case may be) shall be entitled to specific performance of the
terms hereof, in addition to any other remedy at law or in equity.

 

19

--------------------------------------------------------------------------------



 

6.7                               Governing Law; Language.  This Agreement and
the rights and obligations of the Parties and Amer Parent hereunder shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any conflict of law principles thereof that
would cause the application of the laws of any jurisdiction other than the State
of Delaware.  This Agreement has been negotiated and executed by the Parties
(and by Amer Parent in respect of Sections 5.7 and 5.8 and this ARTICLE VI) in
English.  In the event any translation of this Agreement is prepared for
convenience or any other purpose, the provisions of the English version shall
govern.

 

6.8                               Waiver of Jury Trial.  Each of the Parties and
Amer Parent hereby waives to the fullest extent permitted by applicable law any
right it may have to a trial by jury with respect to any litigation directly or
indirectly arising out of, under or in connection with this Agreement or the
other Transaction Documents or the transactions contemplated hereby or thereby.

 

6.9                               Severability.  In the event that any court of
competent jurisdiction shall determine that any provision, or any portion
thereof, contained in this Agreement shall be unenforceable in any respect, then
such provision shall be deemed limited to the extent that such court deems it
enforceable, and as so limited shall remain in full force and effect.  In the
event that such court shall deem any such provision, or portion thereof, wholly
unenforceable, the remaining provisions of this Agreement shall nevertheless
remain in full force and effect.

 

6.10                        Headings and Captions.  The headings and captions of
the various subdivisions of this Agreement are for convenience of reference only
and shall in no way modify or affect the meaning or constructions of any of the
terms or provisions hereof.

 

6.11                        Certain Terms.

 

(a)                                 Unless the context of this Agreement
otherwise clearly requires, (i) references to the plural include the singular,
and references to the singular include the plural, (ii) references to one gender
include the other gender, (iii) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation,” (iv) the terms “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, (v) references to a day,
without the explicit qualification of “business” refers to a calendar day,
(vi) references to a month, quarter, year or such other subdivision, without the
explicit qualification of “fiscal”, refers to a calendar month, quarter, year or
other such subdivision, respectively, (vii) all references to “the date hereof,”
“the date of this Agreement” or similar terms (but excluding references to the
date of execution hereof) refer to the Effective Date, notwithstanding that the
Parties and Amer Parent may have executed this Agreement on a later date, and
(viii) references to any Person include such Person’s respective successors,
assigns, transferees, lessees, heirs, executors and administrators, whether by
merger, consolidation, amalgamation, reorganization, sale of assets or
otherwise.

 

(b)                                 Unless otherwise set forth herein,
references in this Agreement to (i) any document, instrument or agreement
(including this Agreement) include and incorporate all exhibits, schedules and
other attachments thereto, as amended, modified or supplemented, and (ii)  a
particular Law referenced herein means such Law as amended, modified,
supplemented or succeeded.  When a reference is made in this Agreement to
Articles, Sections or any other subdivision, such reference is to an Article, a
Section or other subdivision of this Agreement, unless otherwise indicated. 
When a reference is made in this Agreement to a party or parties, such reference
is to parties to this Agreement, unless otherwise indicated.  Unless otherwise
specified, all references to “$” shall be deemed to be references to the lawful
currency of the United States.

 

20

--------------------------------------------------------------------------------



 

(c)                                  In this Agreement, any reference to the
Company’s knowledge, and comparable terms including “know,” “known,” “aware” or
“awareness,” of a particular fact or other matter means the actual knowledge of
Bruce D. Hansen, Chief Executive Officer and Chief Financial Officer, Robert
Pennington, Chief Operating Officer, and R. Scott Roswell, Chief Legal Officer,
or what they could reasonably be expected to have known in performing their
duties in the offices in which they serve or had such individuals conducted a
reasonable inquiry under the applicable circumstances.

 

6.12                        No Waiver of Rights, Powers and Remedies.  No
failure or delay by a party hereto in exercising any right, power or remedy
under this Agreement, and no course of dealing between the parties hereto, shall
operate as a waiver of any such right, power or remedy of the party.  No single
or partial exercise of any right, power or remedy under this Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from other or further exercise
thereof or the exercise of any other right, power or remedy hereunder.  The
election of any remedy by a party hereto shall not constitute a waiver of the
right of such party to pursue other available remedies.  No notice to or demand
on a party hereto not expressly required under this Agreement shall entitle such
party receiving such notice or demand to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.13                        Fees and Expenses.  Except as otherwise set forth in
this Agreement or the other Transaction Documents, each of the parties hereto
shall pay its own fees and expenses (including the fees of any attorneys,
accountants, appraisers or others engaged by such party) in connection with this
Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated.

 

6.14                        Counterparts.  This Agreement may be executed in
counterparts (including by facsimile, “PDF” or similar means of electronic
communication), each of which shall be deemed an original and all of which
together shall constitute one agreement.

 

6.15                        Rules of Construction.  The parties hereto agree
that they have been represented by counsel during the negotiation, preparation
and execution of this Agreement and, therefore, waive the application of any
Law, regulation, holding or rule of construction providing that ambiguities in
an agreement or other document will be construed against the party drafting such
agreement or document.

 

6.16                        Dispute Resolution.  All disputes between the
Company, on the one hand, and the Purchaser and/or Amer Parent, on the other
hand, arising out of, relating to or in connection with this Agreement (a
“Dispute”) and not otherwise settled by agreement between the parties hereto
shall be exclusively and finally settled in accordance with Schedule 2.

 

[Signature page follows]

 

21

--------------------------------------------------------------------------------



 

The Company and Purchaser have executed this Securities Purchase Agreement, and
Amer Parent has executed this Securities Purchase Agreement in respect of
Sections 5.7 and 5.8 and ARTICLE VI, as of the Effective Date.

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

 

Name:

Bruce D. Hansen

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

AMER INTERNATIONAL GROUP CO. NORTH AMERICA, LTD.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wang Wen Yin

 

 

 

Name:

Wang Wen Yin (aka James Wang)

 

 

 

Title:

Chairman

 

 

 

 

 

 

 

 

 

 

 

AMER INTERNATIONAL GROUP CO., LTD.

 

 

 

Solely in respect of Sections 5.7 and 5.8 and ARTICLE VI hereof

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wang Wen Yin

 

 

 

Name:

Wang Wen Yin (aka James Wang)

 

 

 

Title:

Chairman

 

 

 

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------



 

Schedule 1
(to Securities Purchase Agreement)

 

Certain Definitions

 

For purposes of the Agreement (including this Schedule 1) the following terms
and variations thereof have the meanings specified or referred to in this
Schedule 1:

 

“10-K”: As defined in Section 2.1.

 

“10-Q”:  As defined in Section 2.1.

 

“1933 Act”: As defined in Section 3.2(e).

 

“Action”: Any suit, claim, complaint, charge, investigation, audit or
examination, citation, legal proceeding, administrative enforcement proceeding,
arbitration proceeding or subpoena of any kind or nature whatsoever, in each
case by or before any Governmental Authority.

 

“Affiliate”:  As defined in Rule 405 under the Securities Act, provided none of
the Company and its Subsidiaries shall be deemed an affiliate of Purchaser and
neither Purchaser, POS-Minerals, nor any of its respective Affiliates shall be
deemed to be an affiliate of the Company or any of its Subsidiaries.

 

“Agreement”:  As defined in the Preamble.

 

“Amer Parent” : As defined in the Preamble.

 

“Amer Released Parties”:  As defined in Section 5.7(a).

 

“Amer Releasing Parties”:  As defined in Section 5.7(b).

 

“APERAM”:  APERAM, an entity incorporated in the Grand Duchy of Luxembourg.

 

“APERAM Securities Agreement” the Securities Purchase Agreement dated
November 19, 2007, between the Company and ArcelorMittal S.A., which has been
assigned to APERAM.

 

“Arrangement Fee”:  As defined in Section 1.2.

 

“Blackout Period”:  As defined in Section 4.4.

 

“Board”:  The Board of Directors of the Company.

 

“Business Day”:  A day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Beijing, China are authorized or required
by Law to close.

 

“Claim”:  As defined in Section 5.7(a).

 

“Claims”:  As defined in Section 5.7(a).

 

“Closing”:  As defined in Section 1.3.

 

“Closing Date”:  As defined in Section 1.3.

 

Schedule 1-1

--------------------------------------------------------------------------------



 

“Closing Payment”: As defined in Section 1.1(b).

 

“Common Stock”:  As defined in Recital C.

 

“Company”:  As defined in the Preamble.

 

“Company Financial Statements”:  As defined in Section 2.6(b).

 

“Company Permits”: As defined in Section 2.9.

 

“Company Releasing Parties”:  As defined in Section 5.7(a).

 

“Company Released Parties”:  As defined in Section 5.7(b).

 

“Contract”: Any agreement, arrangement, understanding, note, mortgage,
indenture, lease, deed of trust, license, plan, instrument or other contract.

 

“Convertible Notes”:  As defined in Section 2.2.

 

“Disclosure Schedule”:  As defined in ARTICLE II.

 

“Dispute”:  As defined in Section 6.16.

 

“Dispute Negotiation Notice”: As defined in Schedule 2.

 

“Dollars”:  The lawful currency of the United States.

 

“Effective Date”:  As defined in the Preamble.

 

“Effective Period”:  As defined in Section 4.3(a).

 

“Environmental Law”: Any Law relating to the protection of the environment or
the exposure of persons to, or remediation of, any Hazardous Materials, in each
case as in effect as of the Effective Date.

 

“Environmental Permits”: Any permits, licenses, certifications, authorizations
or any other approvals issued by any Governmental Authority relating to the
operation of the business of the Company and its Subsidiaries pursuant to any
Environmental Law.

 

“Extension Fee”: As defined in Section 1.1(b).

 

“Extension Letter”:  As defined in Recital B.

 

“Extension Per Share Price”:  $0.27, being the VWAP of the Company’s Common
Stock for the 30-day period ending on the date of execution of the Extension
Letter.

 

“Extension Shares”:  As defined in Recital C.

 

“Eureka Budget”:  The operating budget and business plan of Eureka Moly, as set
forth in the Disclosure Schedule.

 

“Eureka Moly”:  Eureka Moly, LLC, a Delaware limited liability company.

 

Schedule 1-2

--------------------------------------------------------------------------------



 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“FCPA”:  The United States Foreign Corrupt Practices Act of 1977.

 

“GAAP”:  Generally accepted accounting principles as applied in the United
States.

 

“Governmental Authority”:  Any court or any federal or state government or
political subdivision thereof or any agency or other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Government Official”:  (a) Any official, officer, employee, representative or
any person acting in an official capacity for or on behalf of any Governmental
Authority, (b) any political party or party official or candidate for political
office, (c) any public international organization or any department or agency
thereof, or (d) any Person or other entity owned in whole or in part, or
controlled by any Person described in the foregoing clauses (a), (b) or (c) of
this definition.

 

“Hazardous Material”: “Hazardous substances,” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; “hazardous wastes,” as defined by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; petroleum or petroleum products; radioactive
material, including, without limitation, any source, special nuclear, or
by-product material, as defined in 42 U.S.C. §2011 et seq.; asbestos in any form
or condition; toxic mold; polychlorinated biphenyls; and any other material,
chemical, substance or waste regulated under any Environmental Law.

 

“ICC”: As defined in Schedule 2.

 

“Law”:  Any applicable U.S. federal, state or local or any foreign (including
the People’s Republic of China) statute, code, ordinance, decree, rule,
regulation or general principle of common or civil law or equity.

 

“Lien”:  Any mortgage, pledge, hypothecation, hypothec, right of others, claim,
security interest, encumbrance, lease, sublease, license, occupancy agreement,
adverse claim or interest, easement, right-of-way, levy, covenant, encroachment,
burden, deed of trust, title defect, conditional or contingent sale agreement,
title retention agreement, voting trust agreement, interest, equity, option,
lien, right of first refusal, charge or other restrictions or limitations of any
nature whatsoever, other than restrictions on the offer and sale of securities
under U.S. Federal and state securities Laws.

 

“Loan”:  As defined in Recital G.

 

“Loan Execution”:  The entry into the Loan by the parties thereto.

 

“Material Adverse Effect”:  Any event, circumstance, change or effect that,
individually or in the aggregate, (a) has a material adverse effect on the
business, assets, operations, properties or condition (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole; provided, however, that
no event, circumstance, change or effect arising from the following, either
alone or in combination, shall be taken into account when determining whether a
Material Adverse Effect has occurred or is reasonably likely to occur:  (i) any
changes in general United States or global economic conditions, (ii) changes in
the industries in which the Company operates, (iii) any change in GAAP or
interpretation thereof, (iv) the execution, delivery, pendency or public
announcement of this Agreement or the consummation of the transactions
contemplated hereby, (v) acts of terrorism or armed hostilities, including
pursuant to an act of war (whether or not declared), (vi) any change in the
market price or trading volume of Common Stock, in any case taken by itself (it
being understood that any event, circumstance, change or effect giving rise

 

Schedule 1-3

--------------------------------------------------------------------------------



 

or contributing to such failure that is not otherwise excluded from the
definition of “Material Adverse Effect” may be taken into account), or (vii) any
failure by the Company to meet any internal or published projections or
forecasts of revenues, earnings or other financial performance, in any case in
and of itself (provided that any event, circumstance, change or effect giving
rise or contributing to such failure that is not otherwise excluded from the
definition of “Material Adverse Effect” may be taken into account), except, in
the case of clauses (i) - (iii), to the extent the Company and its Subsidiaries,
taken as a whole, are disproportionately impacted thereby relative to other
entities operating in the same industry or industries in which the Company and
its Subsidiaries operate (in which case the incremental disproportionate impact
or impacts may be taken into account in determining whether a “Material Adverse
Effect” has occurred), or (b) prevents or materially delays the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents; provided, however, that in any event, a Material Adverse Effect shall
be deemed to occur if the damages incurred by Purchaser in connection with a
breach by the Company of one or more of its representations and warranties in
this Agreement exceeds either $800,000 individually or $2,000,000 in the
aggregate.

 

“Mount Hope Project”:  The primary molybdenum property located in Eureka County,
Nevada, U.S.A.

 

“NDA Agreement”:  The Mutual Nondisclosure Agreement between Purchaser and
Company executed by the Company on March 13, 2015.

 

“New York City”:  New York, New York, U.S.A.

 

“Offered Securities”:  As defined in Recital E.

 

“Offered Shares”:  As defined in Recital C.

 

“Organizational Documents”:  (a) With respect to a corporation, the certificate
or articles of incorporation and bylaws, or the certificate of incorporation and
memorandum and articles of association or any equivalent formation or governing
documents, (b) with respect to any other Person, any charter or similar document
or instrument adopted or filed in connection with the creation, formation,
governance or organization of a Person, including any limited partnership
agreement for any limited partnership and any operating agreement or limited
liability company agreement for any limited liability company, and (c) any
amendment to any of the foregoing.

 

“Party”: As defined in the Preamble.

 

“Parties”: As defined in the Preamble.

 

“Per Share Price”:  (i) with respect to the Offered Shares, $0.40, and (ii) with
respect to the Restated Warrant, $0.50.

 

“Person”:  Any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, or other entity.

 

“Plans”:  As defined in Section 2.2.

 

“POS-Minerals”:  POS-Minerals Corporation, a Delaware corporation.

 

“Preferred Stock”:  As defined in Section 2.2.

 

Schedule 1-4

--------------------------------------------------------------------------------



 

“Prime Chinese Bank”:  One of the following:  (a) China Development Bank,
(b) the Export-Import Bank of China, (c) Bank of China, (d) China Construction
Bank, (e) Industrial and Commercial Bank of China, and (f) Agricultural Bank of
China.

 

“Prior Agreement”:  As defined in Recital A.

 

“Prior Stockholder Agreement”: As defined in Recital A.

 

“Prior Transaction Documents”:                  As defined in Recital F.

 

“Prior Warrant”:  As defined in Recital D.

 

“Project Financing Amount”:  As defined in Recital G.

 

“Purchaser”:  As defined in the Preamble.

 

“Purchaser Ownership Percentage”: The aggregate percentage beneficial ownership
of the shares of Common Stock by Purchaser and Amer Parent and their Affiliates,
calculated based on the number of shares of Common Stock issued and outstanding.

 

“Purchaser Nominee”: As defined in Section 5.6(a).

 

“Registrable Securities”:  As defined in Section 4.1.

 

“Registration Statement”:  As defined in Section 4.1.

 

“Release”: As defined and used solely in the context of Section 2.12(b) hereof,
any disposing, placing, releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing,
migration or dumping of any Hazardous Materials.

 

“Restated Warrant”:  As defined in Recital E.

 

“Rule 415”:  As defined in Section 4.1.

 

“SAR”:  A stock appreciation right issued by the Company under its Plans.

 

“SEC”:  Securities and Exchange Commission.

 

“SEC Reports”:  As defined in Section 2.6(a).

 

“Securities Act”:  As defined in Section 3.2(a).

 

“Subsidiary” or “Subsidiaries” of Purchaser, the Company or any other person
means any corporation, partnership, joint venture or other legal entity of which
Purchaser, the Company or such other person, as the case may be (either alone or
through or together with any other subsidiary), owns, directly or indirectly, a
majority of the stock or other equity interests the holders of which are
generally entitled to vote for the election of the board of directors or other
governing body of such corporation or other legal entity.

 

“Suspension Notice”:  As defined in Section 4.4.

 

Schedule 1-5

--------------------------------------------------------------------------------



 

“Trading Price”:  On any trading day, the daily volume weighted average price
for the Common Stock on NYSE American during such trading day beginning at
9:30:01 a.m., New York City time (or such other official open of trading
established by NYSE American) and ending at 4:00 p.m., New York City time (or
such other official close of trading established by NYSE American) as reported
by Bloomberg Financial Services through its “Volume at Price” function.

 

“Transaction Documents”:  This Agreement, the Restated Warrant and the Extension
Letter.

 

“Tribunal”: As defined in Schedule 2.

 

“United States” or “U.S.” or “U.S.A.”:  The United States of America.

 

“US$” or “$”:  Dollars.

 

“Warrants”:  As defined in Section 2.2.

 

“VWAP”:  For any period of measurement, the arithmetic average (rounded to the
nearest whole cent) of the Trading Prices of shares of Common Stock for each
consecutive business day during the period of measurement on NYSE American
immediately preceding the date in question.

 

Schedule 1-6

--------------------------------------------------------------------------------



 

Schedule 2

 

(to Securities Purchase Agreement)

 

Dispute Resolution

 

(a)                                 All Disputes not otherwise settled by
agreement between the Parties shall be finally settled by binding arbitration
under the Rules of Arbitration (the “Rules”) of the International Chamber of
Commerce (the “ICC”) by arbitrators appointed in accordance with the Rules then
in effect, except to the extent the Rules conflict with the provisions of this
Schedule 2, in which event the provisions of this Schedule 2 shall control.  The
Parties specifically agree that any time before the Tribunal has been appointed,
a party may seek a preliminary injunction or other interim relief before a court
of competent jurisdiction to the extent necessary to preserve the status quo or
to preserve a party’s ability to obtain meaningful relief pending the outcome of
the arbitration under this Schedule 2.

 

(b)                                 In the event of any Dispute and before
arbitration may be commenced, upon notice by any Party to the other Party to
such Dispute (the “Dispute Negotiation Notice”), such Dispute must immediately
be referred to one representative of the executive management of the Company
designated by the Company and one representative of the executive management of
Purchaser designated by Purchaser, who must be authorized to settle the
Dispute.  Such representatives must promptly meet in a good faith effort to
resolve the Dispute.  If the representatives so designated do not resolve the
Dispute within ten (10) Business Days after the delivery of the Dispute
Negotiation Notice, the Dispute will be exclusively and finally resolved by
binding arbitration as described in this Schedule 2.

 

(c)                                  The arbitration shall be conducted before a
panel of three arbitrators, each of whom must be fluent in English and be
neutral and independent of the parties to the Dispute (the “Tribunal”).  The
claimant shall appoint one arbitrator and the respondent must appoint one
arbitrator, as provided in the Rules.  The third arbitrator shall be selected by
the two arbitrators so appointed; provided that if the two arbitrators so
appointed fail to select the third arbitrator within thirty (30) days after the
date on which the second of such two arbitrators is appointed, then the third
arbitrator shall be appointed by the ICC Court.  The third arbitrator,
regardless of how selected, shall chair the Tribunal.

 

(d)                                 The place of arbitration shall be Hong Kong
SAR.  The arbitration shall be conducted in English; provided that (i) any party
thereto, at its cost, may provide for the translation of the proceedings into a
language other than English, (ii) any party thereto may elect to submit
documents or other information to the Tribunal in English, and (iii) any witness
whose native language is not English may elect to give testimony in English or
in such witness’s native language, with simultaneous interpretation into English
if such testimony is given in such native language.  If simultaneous
interpretation is so made, the interpreter will be appointed by the Tribunal. 
Each party to any arbitration or its legal counsel may also hire an interpreter
at such party’s own expense, and may participate in the examination and
cross-examination of witnesses at any hearing.

 

(e)                                  Unless the Tribunal orders an earlier date
or the parties to the arbitration otherwise agree, not less than thirty (30)
days before the beginning of the evidentiary hearing, each party to the
arbitration shall submit to the other parties to the arbitration the documents
that it may use at the hearing and a list of the witnesses whom such party may
call at the hearing.

 

(f)                                   The Tribunal shall have no authority to
award any indirect, incidental, special, consequential, or punitive damages, and
each Party irrevocably waives its right to recover any such damages.

 

Schedule 2-1

--------------------------------------------------------------------------------



 

(g)                                  The decision of the Tribunal will be final
and binding.  Any award made in the arbitration will be enforceable in any court
of competent jurisdiction, including without limitation in any jurisdiction
where one or more of the parties is domiciled or has assets.  For purposes of an
action for recognition or enforcement of the award, each party irrevocably
waives any objection that it might have to personal jurisdiction in the courts
of a jurisdiction where one or more of the parties is domiciled or has assets.

 

(h)                                 Notwithstanding the pendency of any
arbitration, the obligations of the Parties under this Agreement will remain in
full force and effect; provided that no Party will be considered in default
under this Agreement (except for defaults for the payment of money) during the
pendency of an arbitration specifically relating to the default.  The
non-prevailing party in any arbitration shall pay all costs and expenses in
connection with such arbitration, unless the Tribunal determines otherwise.

 

The parties shall use their reasonable best efforts to encourage the Tribunal to
enter a final award resolving the Dispute within 90 days from the appointment of
the Tribunal.  Notwithstanding any provision to the contrary in this Schedule 2,
the parties to any arbitration under this Schedule 2 may agree at any time to
discontinue and terminate such arbitration.

 

Schedule 2-2

--------------------------------------------------------------------------------